DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/2022 and 4/6/2022 were filed after the mailing date of the application on 12/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,772 (Li). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Application 17/544706
U.S. Patent No. 11,223,772 (Li)
1. A method for generating an image using an electronic device having a color camera, comprising: activating the color camera and a camera application on the electronic device; activating a video recording function; displaying, through the camera application, a preview image generated by the color camera; determining, automatically, whether the preview image includes an image of a first object; displaying, through the camera application and in response to a determination that the preview image includes the image of the first object, a first image generated by the color camera, wherein the first image includes a color region associated with the first object and a grayscale region associated with objects that are not the first object; displaying, through the camera application and in response to a determination that the preview image does not include any image of the first object, a second image generated by the color camera, wherein the second image is a grayscale image; and generating, in response to a user input, a video including at least one of the first image or the second image.
1. A method for generating an image using an electronic device having a color camera, comprising: activating the color camera and a camera application on the electronic device; displaying, through the camera application, a preview image generated by the color camera; determining, automatically, whether the preview image includes an image of a first object; displaying, through the camera application in response to a determination that the preview image include the image of the first object, a first image generated by the color camera, the first image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object; and displaying, through the camera application in response to a determination that the preview image does not include the image of the first object, a second image generated by the color camera, the second image is a grayscale image.
3. The method of claim 1, further comprising: receiving a user input through the electronic device for activating a video recording function; and generating, in response to the user input, a video including at least one of the first image or the second image.
2. The method of claim 1, wherein the first object is a human.
2. The method of claim 1, wherein the first object is a human.
3. The method of claim 1, further comprising activing a color retention mode of the camera application.
4. The method of claim 1, further comprising activing a color retention mode of the camera application.
4. The method of claim 3, further comprising: receiving a user input for capturing a image generated by the color camera in the color retention mode; and generating a target image that includes a color region associated with the first object and a grayscale region associated with objects that are not the first object.
5. The method of claim 4, further comprising: receiving a user input for capturing a third image generated by the color camera; storing, in response to the user input, the third image as a target image; and displaying the target image in the color retention mode of the camera application, the target image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object.
5. The method of claim 1, further comprising: activating a first mode of the camera application; recording a video in the first mode based on color images generated by the color camera; switching the camera application from the first mode to a second mode while the video is being recorded; and continuing the recording of the video in the second mode, a portion of the video recorded in the second mode including at least one of the first image or the second image.
6. The method of claim 1, further comprising: activating a first mode of the camera application; recording a video in the first mode based on color images generated by the color camera; switching the camera application from the first mode to a second mode while the video is being recorded; and continuing the recording of the video in the second mode, a portion of the video recorded in the second mode including at least one of the first image or the second image.
6. The method of claim 1, further comprising: determining, in the preview image, a selected object based on a user input; and displaying, through the camera application, a fourth image generated by the color camera, wherein the fourth image includes a color region associated with the selected object and a grayscale region associated with objects that are not the selected object.
7. The method of claim 1, further comprising: determining, in the preview image, a selected object based on a user input; and displaying, through the camera application, a fourth image generated by the color camera, the fourth image including a color region corresponding to the selected object and a grayscale region corresponding to objects that are not the selected object.
7. The method of claim 1, further comprising: receiving an original color image from the color camera, the original color image including the image of the first object; dividing the original color image based on the image of the first object into a first region associated with the first object and a second region associated with objects that are not the first object; and generating the first image based on the original color image by keeping color pixels of the first region and converting color pixels of the second region to grayscale pixels.
8. The method of claim 1, further comprising: receiving an original color image from the color camera, the original color image including the image of the first object; dividing the original color image based on the image of the first object into a first region corresponding to the first object and a second region corresponding to objects that are not the first object; and generating the first image based on the original color image by keeping color pixels of the first region and converting color pixels of the second region to grayscale pixels.
8. The method of claim 1, further comprising: determining the preview image includes images of the first object and a second object; determining a preset priority of the first object is greater than a preset priority of the second object; and displaying a fifth image generated by the color camera, wherein the fifth image includes a color region associated with the first object and a grayscale region associated with the second object.
9. The method of claim 1, further comprising: determining the preview image includes images of the first object and a second object; determining a preset priority of the first object is greater than a preset priority of the second object; and displaying a fifth image generated by the color camera, the fifth image including a color region corresponding to the first object and a grayscale region corresponding to the second object.
9. The method of claim 1, further comprising: determining the image of the first object is at a center of the preview image; and displaying, through the camera application, a sixth image generated by the color camera, wherein the sixth image includes a first region at the center of the preview image associated with the first object and a second region associated with objects that are not the first object, wherein the first region being color and the second region being grayscale.
10. The method of claim 1, further comprising: determining the image of the first object is at a center of the preview image; and displaying, through the camera application, a sixth image generated by the color camera, the sixth image including a first region at the center of the preview image corresponding to the first object and a second region corresponding to objects that are not the first object, the first region being color, and the second region being grayscale.
10. The method of claim 1, further comprising: receiving a target image from the color camera; displaying, through the camera application, the target image and a first control for editing the target image; and activating a color retention mode of the camera application in response to an activation of the first control, wherein the target image in the color retention mode includes at least one of the first image or the second image.
11. The method of claim 1, further comprising: receiving a target image from the color camera; displaying, through the camera application, the target image and a first control for editing the target image; and activating a color retention mode of the camera application in response to an activation of the first control, the target image in the color retention mode including at least one of the first image or the second image.
11. A mobile device, including computer-executable instructions, that when executed by a processor, cause the processor to carry out at least the following operation: activating a color camera and a camera application on an electronic device; activating a video recording function; displaying, through the camera application, a preview image generated by the color camera; determining, automatically, whether the preview image includes an image of a first object; displaying, through the camera application and in response to a determination that the preview image includes the image of the first object, a first image generated by the color camera, wherein the first image includes a color region associated with the first object and a grayscale region associated with objects that are not the first object; displaying, through the camera application and in response to a determination that the preview image does not include any image of the first object, a second image generated by the color camera, wherein the second image is a grayscale image; and generating, in response to a user input, a video including at least one of the first image or the second image.
12. A computer-readable medium including computer-executable instructions, which, when executed by a processor, cause the processor to carry out: activating a color camera and a camera application on an electronic device; displaying, through the camera application, a preview image generated by the color camera; determining, automatically, whether the preview image includes an image of a first object; displaying, through the camera application in response to a determination that the preview image includes the image of the first object, a first image generated by the color camera, the first image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object; and displaying, through the camera application in response to a determination that the preview image does not include the image of the first object, a second image generated by the color camera, the second image is a grayscale image.
13. The computer-readable medium of claim 12, wherein the computer-executable instructions further cause the processor to carry out: receiving a user input through the electronic device for activating a video recording function; and generating, in response to the user input, a video including at least one of the first image or the second image.
12. The mobile device of claim 11, wherein the computer-executable instructions further cause the processor to carry out activing a color retention mode of the camera application.
14. The computer-readable medium of claim 12, wherein the computer-executable instructions further cause the processor to carry out activing a color retention mode of the camera application.
13. The mobile device of claim 12, wherein the computer-executable instructions further cause the processor to carry out: receiving a user input for capturing a third image generated by the color camera; storing, in response to the user input, the third image as a target image; and displaying the target image in the color retention model of the camera application, wherein the target image includes a color region associated with the first object and a grayscale region associated with objects that are not the first object.
15. The computer-readable medium of claim 14, wherein the computer-executable instructions further cause the processor to carry out: receiving a user input for capturing a third image generated by the color camera; storing, in response to the user input, the third image as a target image; and displaying the target image in the color retention model of the camera application, the target image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object.
14. The mobile device of claim 11, wherein the computer-executable instructions further cause the processor to carry out: activating a first mode of the camera application; recording a video in the first mode based on color images generated by the color camera; switching the camera application from the first mode to a second mode while the video is being recorded; and continuing the recording of the video in the second mode, wherein a portion of the video recorded in the second mode includes at least one of the first image or the second image.
16. The computer-readable medium of claim 12, wherein the computer-executable instructions further cause the processor to carry out: activating a first mode of the camera application; recording a video in the first mode based on color images generated by the color camera; switching the camera application from the first mode to a second mode while the video is being recorded; and continuing the recording of the video in the second mode, a portion of the video recorded in the second mode including at least one of the first image or the second image.
15. The mobile device of claim 11, wherein the computer-executable instructions further cause the processor to carry out: determining, in the preview image, a selected object based on a user input; and displaying, through the camera application, a fourth image generated by the color camera, wherein the fourth image includes a color region associated with the selected object and a grayscale region associated with objects that are not the selected object.
17. The computer-readable medium of claim 12, wherein the computer-executable instructions further cause the processor to carry out: determining, in the preview image, a selected object based on a user input; and displaying, through the camera application, a fourth image generated by the color camera, the fourth image including a color region corresponding to the selected object and a grayscale region corresponding to objects that are not the selected object.
16. The mobile device of claim 11, wherein the computer-executable instructions further cause the processor to carry out: receiving an original color image from the color camera, the original color image including the image of the first object; dividing the original color image based on the image of the first object into a first region associated with the first object and a second region associated with objects that are not the first object; and generating the first image based on the original color image by keeping color pixels of the first region and converting color pixels of the second region to grayscale pixels.
18. The computer-readable medium of claim 12, wherein the computer-executable instructions further cause the processor to carry out: receiving an original color image from the color camera, the original color image including the image of the first object; dividing the original color image based on the image of the first object into a first region corresponding to the first object and a second region corresponding to objects that are not the first object; and generating the first image based on the original color image by keeping color pixels of the first region and converting color pixels of the second region to grayscale pixels.
17. The mobile device of claim 11, wherein the computer-executable instructions further cause the processor to carry out: determining the preview image includes images of the first object and a second object; determining a preset priority of the first object is greater than a preset priority of the second object; and displaying a fifth image generated by the color camera, wherein the fifth image includes a color region associated with the first object and a grayscale region associated with the second object.
19. The computer-readable medium of claim 12, wherein the computer-executable instructions further cause the processor to carry out: determining the preview image includes images of the first object and a second object; determining a preset priority of the first object is greater than a preset priority of the second object; and displaying a fifth image generated by the color camera, the fifth image including a color region corresponding to the first object and a grayscale region corresponding to the second object.
18. The mobile device of claim 11, wherein the computer-executable instructions further cause the processor to carry out: determining the image of the first object is at a center of the preview image; and displaying, through the camera application, a sixth image generated by the color camera, wherein the sixth image includes a first region at the center of the preview image associated with the first object and a second region associated with objects that are not the first object, and wherein the first region being color and the second region being grayscale.
20. The computer-readable medium of claim 12, wherein the computer-executable instructions further cause the processor to carry out: determining the image of the first object is at a center of the preview image; and displaying, through the camera application, a sixth image generated by the color camera, the sixth image including a first region at the center of the preview image corresponding to the first object and a second region corresponding to objects that are not the first object, the first region being color, and the second region being grayscale.
19. The method of claim 4, further comprising: receiving an original color image from the color camera, the original color image including the image of the first object; dividing the original color image based on the image of the first object into a first region associated with the first object and a second region associated with objects that are not the first object; and generating the target image based on the original color image by keeping color pixels of the first region and converting color pixels of the second region to grayscale pixels.
5. The method of claim 4, further comprising: receiving a user input for capturing a third image generated by the color camera; storing, in response to the user input, the third image as a target image; and displaying the target image in the color retention mode of the camera application, the target image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object.
20. The mobile device of claim 13, further comprising: receiving an original color image from the color camera, the original color image including the image of the first object; dividing the original color image based on the image of the first object into a first region associated with the first object and a second region associated with objects that are not the first object; and generating the target image based on the original color image by keeping color pixels of the first region and converting color pixels of the second region to grayscale pixels.
15. The computer-readable medium of claim 14, wherein the computer-executable instructions further cause the processor to carry out: receiving a user input for capturing a third image generated by the color camera; storing, in response to the user input, the third image as a target image; and displaying the target image in the color retention model of the camera application, the target image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object.


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
As to independent claims 1 and 11 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1 and 10 identify the uniquely distinct features " determining, automatically, whether the preview image includes an image of a first object; displaying, through the camera application in response to a determination that the preview image includes the image of the first object, a first image generated by the color camera, the first image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object; and displaying, through the camera application in response to a determine that the preview image does not include any image of the first object, a second image generated by the color camera, the second image is a grayscale image".  
It is noted that the closest prior art, Inoue (US Patent Pub. # 2003/0128379) relates to a method of and an apparatus for performing a special effect processing to an image.  Kinoshita (US Patent Pub. # 2015/0373414) relates to an image processing apparatus that performs a process of allowing a user to easily recognize an object in an image, an image processing method, and a program.  Inoue and Kinoshita do not specifically teach determining, automatically, whether the preview image includes an image of a first object; displaying, through the camera application in response to a determination that the preview image includes the image of the first object, a first image generated by the color camera, the first image including a color region corresponding to the first object and a grayscale region corresponding to objects that are not the first object; and displaying, through the camera application in response to a determine that the preview image does not include any image of the first object, a second image generated by the color camera, the second image is a grayscale image.  Therefore the application is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26968/16/2022